Nelson, J.
{dissenting). In my opinion, the conclusions of the majority of the court are not sound and I am therefore impelled to state the reasons for my dissent. There is no dispute as to the facts. The only question which has provoked a disagreement is whether the language of the leases, reasonably construed, gave to the lessee, her heirs, executors, administrators, or assigns the right, at her or their respective options, to1 renew the lease every fifteen years. Under the lease dated July 1, 1912, Mrs. Hicks, as lessor, leased to Mrs. Gray, as lessee, lot 2, in Lake View Park, in the town of Farmington, Waupaca county. A clause of that lease, so far as here material, provided:
“To hold for the term of fifteen years from this date with privilege of renewals for similar periods. . . .”
On September 1, 1923, William Flicks, who had succeeded to the ownership of said lot 2, and other lots in the same plat, leased said lot 2 and lot 3, in Lake View Park, to Mrs. Gray. That lease contained the following clause:
“To hold for the term of fifteen years from this date for the annual rent of twenty ($20) dollars, to be paid in even and equal portions on the first day of July in each year, the *602first payment to be made on the date of this instrument, the receipt of which is hereby acknowledged, also providing privilege of renewals of like periods(The italicized language was written into the lease with pen and ink.)
Both leases contained the following provision:
“And the covenants herein contained shall bind the parties mutually, and their respective heirs, executors, administrators, and assigns.”
On September 4, 1923, William Hicks signed and delivered to Mrs. Gray the following declaration:
“The renewal lease as dated September 1,. 1923, as executed in order to cover the addition of another lot adjoining original lot, was intended to convey the same conditions as applied on said original lot as to length in term of occupancy, with the same extension in periods of fifteen-years, optional with the lessee, similar in every way to' the original lease as dated July 1, .1912, excepting the increased rental for such additional, lot..
“It was and is fully understood and agreed that the interlining of such provision, unintentionally omitted by me the lessor, was done in my presence, with my full acceptance and before said lease was signed and witnesseth.”
The trial court was of the view that Mrs. Gray was entitled to a renewal of the September 1, 1923, lease, every fifteen years so long as she should live, but that such right was personal to her and did not inure to the benefit of her heirs, executors, administrators^ or assigns. The majority of this court is of the opinion that the renewal agreement is not personal to Mrs. Gray but that she, or her heirs, executors, administrators, or assigns are entitled to but one renewal for a period of fifteen years.
Much of the argument in the briefs relates to the question whether the right to renewals of the lease was personal to Mrs. Gray, as found by the trial court. I agree with the majority that the agreement for renewals wás not personal tO' Mrs. Gray.- The question ■ whether the language of the leases gave to Mrs. Gray and to her heirs, executors, admin*603istrators, or assigns, at her or their option, the right to' perpetual renewals, was thus decided by the majority:
“It is well established that perpetuities are not favored in the law, and that an instrument will not be construed as creating a perpetuity unless the intention to do so is clear and plainly manifest. Drake v. Board of Education (1907), 208 Mo. 540, 14 L. R. A. (N. S.) 829; Brush v. Beecher (1896), 110 Mich. 597, 68 N. W. 420; and Winslow v. Baltimore & Ohio R. R. (1903) 188 U. S. 646, 47 L. Ed. 635.
“There is nothing in the document, parts of which have already been quoted, that indicates that the parties had in mind the creation in the lessee of a right in perpetuity. The argument that the lease so provides is based upon the fact that the term ‘renewals' is used instead of renewal and the word ‘periods' instead of period. It is considered that these facts are not sufficient to1 take the case out of the general rule, there being nothing to indicate that either of the parties had in mind the creation of a perpetual right. Within the doctrine of the cases cited the language is not sufficient to require a determination that the parties so intended. The plaintiff is therefore entitled to one renewal for a period of fifteen years without the right to a renewal thereafter.”
It is almost universally held by the courts of this country and those of England that perpetual leases and leases containing a covenant for perpetual renewals are not violative of the rule against perpetuities or of statutes limiting the period during which the absolute power of alienation may be suspended. See extended annotation in 3 A. L. R. p. 498. While perpetual leases are not favored by the courts, such leases are not void or unenforceable. It is of course uniformly held that a general provision in a lease providing for a renewal upon the same terms, covenants, or conditions, as ar.e contained in a lease, will be construed as providing for but one renewal. See annotation in 14 A. L. R. p. 948. Leases providing for perpetual renewals at the option of the lessee are not’against public policy. Whether a lease provides for perpetual renewals or for a single renewal, is of *604course to be determined by the intention oí the parties as expressed in the lease. Courts do not look with favor upon perpetual leases, and therefore do- not ordinarily construe leases to be such, unless they contain language clearly manifesting such intention. If, however, a given lease clearly provides for perpetual renewals at the option of the lessee, then it should be construed as a perpetual lease and given full force and effect. The law is settled that if the parties to a lease have clearly expressed their intention perpetually to renew, it will be so construed and enforced. Thaw v. Gaffney, 75 W. Va. 229, 83 S. E. 983, 3 A. L. R. 495; Vokins v. McGhaughey, 206 Ky. 42, 266 S. W. 907, 39 A. L. R. 275; Annotation, p. 279; Hoff v. Royal Metal Furniture Co. 117 App. Div. 884, 103 N. Y. Supp. 371, affirmed in 189 N. Y. 555, 83 N. E. 1128; Blackmore v. Boardman, 28 Mo. 420; Copiah Hardware Co. v. Johnson, 123 Miss. 624, 86 So. 369; Becker v. Submarine Oil Co. 55 Cal. App. 698, 204 Pac. 245; Burns v. City of New York, 213 N. Y. 516, 108 N. E. 77. See also numerous English cases cited and digested in the annotations found in 3 A. L. R. 498, and 39 A. L. R. 279. The rule is thus stated in 16 R. C. L. p. 887, § 391:
“If a lease expressly and clearly provides for more than one renewal, it will be given that effect. . . . The generally accepted view, however, is that a provision clearly giving the lessee and his assigns the right tO' perpetual renewals is valid in the absence of some statutory prohibition, and will be so construed and enforced by the courts.”
and in 35 C. J. p. 1017, § 144 (b) :
“Perpetual leases are not favored in the law, nor are covenants fbr continued renewals tending to create a perpetuity, and the rule of construction became settled at an early date that a covenant for renewal or for an additional term should not be held to create a right to repeated grants in perpetuity, unless by plain and unambiguous terms the parties have ex*605pressed such intention. Nevertheless, where the intention to create a right of renewal in perpetuity is clearly and unambiguously expressed, the obligation so created is valid and enforceable.”
It is clearly the law that perpetual leases are not void, are not against public policy, and are not unenforceable. The intention to create a perpetual lease must of course be clear. In my opinion, the two leases and the written declaration made by William Hicks subsequent to and in explanation of the lease dated September 1, 1923, are so clear and plain that there is no room for construction. It is my opinion that the parties clearly intended that Mrs. Gray, her heirs, executors, administrators, or assigns should have the right to as many renewals of the leases for periods of fifteen years as she or they respectively might desire. The language “with privilege of renewals for similar periods,” “also providing privilege of renewals of like periods,” and “the renewal lease as dated September 1, 1923, . . . was intended to convey the same conditions as applied on said original lot as to length in term. of occupancy, with the same extension in periods of fifteen years, optional with the lessee, similar in every way to the original lease as dated July 1, 1912, excepting the increased rental for such additional lot,” should not, in my opinion, be casually disregarded. The majority of the court is of the view that the language providing for “renewals for similar periods,” “renewals, of like periods,” and “extension in periods of fifteen years,” is not sufficient to take the case out of the general rule that perpetual leases are not favored. The language of the leases and the declaration is laymen’s language, and in my opinion, it clearly, expressly, unambiguously, and unequivocally gives to the lessee and to her heirs, executors, administrators, or assigns, at her or their option, the right to renewal leases for periods of fifteen years so long as she or they shall desire to *606occupy the land and pay the specified rent. I do not think the plain language oí the leases and the declaration of the lessor should be held to be so meaningless.
I am authorized to state that Mr. Justice Fowler concurs • , . ,. i m this' dissent.
The following memorandum was filed September- 13, 1938: